Per curiam.
On October 17, 1984, Merlin H. Holland, a member of the State Bar of Georgia, was suspended from the practice of law pending his appeal pursuant to State Bar Rule 4-106.
This suspension was based upon Holland’s conviction of a felony. Holland’s appeal was adverse to him. In keeping with Standard 66 of Rule 4-102 of the Rules and Regulations of the State Bar of Georgia which provides: “Final convictions of any felony or misdemeanor involving moral turpitude shall be grounds for disbarment,” the State Bar recommended that voluntary surrender of his license be accepted.
Holland’s conviction of false swearing having become final, the State Disciplinary Board, pursuant to provisions of Rule 4-218 of Part *366IV (Discipline) of the Rules and Regulations for the Organization of Government of the State Bar of Georgia, accepted Holland’s voluntary surrender of license. Holland may be readmitted to the State Bar of Georgia only upon his compliance with the reinstatement rules of the State Bar of Georgia in effect at the time his petition for reinstatement is filed.
Decided May 22, 1985.
William P. Smith III, General Counsel State Bar, George E. Hibbs, Assistant General Counsel State Bar, for State Bar of Georgia.
Daniel MacDougal III, for Holland.
Based upon the record, we accept, concur in and adopt the recommendation of the State Disciplinary Board. Holland’s voluntary surrender of his license is accepted (which is equivalent to disbarment, In the Matter of Tew, 249 Ga. 587 (292 SE2d 721) (1982)). He may be readmitted to the State Bar of Georgia only upon compliance with the reinstatement rules of the State Bar of Georgia in effect at the time his petition for reinstatement is filed.

Voluntary surrender of license accepted.


All the Justices concur.